Title: From Thomas Jefferson to Thomas Mann Randolph, 11 June 1804
From: Jefferson, Thomas
To: Randolph, Thomas Mann


          
            Dear Sir
            Washington June 11. 04.
          
          I believe I mentioned to you at Monticello that seeing that the case between Peyton & Henderson would branch out into endless different lawsuits if left to take it’s course from every occurrence which might arise I had determined to bring the whole case, with every circumstance belonging to it & every party interested, into one bill and a single suit in Chancery; and I drew a bill accordingly containing every thing relating to it, and bringing every person into that to recieve a decree of whatever should be found just. this is the bill which Peyton swore to before you, and the Chancellor has permitted it to be filed as an amended bill instead of the very defective bill of injunction before filed by Peyton, & he has refused to dissolve the injunction, permitting however the motion to be made again in September. but if Peyton gets the documents which I recommended I have no fear for the issue. as it is possible he may occasionally consult yourself & D. Carr on his proceedings, I take the liberty of inclosing you a copy of the bill, asking you to read it, & then give it to D. Carr to be kept by him. the object of this is, that both of you understanding, once for all, the whole case in all it’s parts and bearings, you will be at no loss to advise Peyton on any part of it in which he may be engaged, or any new emergence which the mala fides of Henderson may produce. what Peyton has now principally to do is the procuring the recording of mrs Henderson’s deed, & some others.
          I inclose a letter for Patsy, which it is easy to see comes from mrs Trist. Armstrong, of the Senate goes to France to succeed his brother in law Livingston who desires to return. 4. of the frigates left the Eastern branch about a fortnight ago. the 5th. goes out to day. they were ready for sea, and will get out of the capes as soon as the winds will permit. my tender love to my dearest Martha & the little ones. affectionate salutations to yourself.
          
            Th: Jefferson 
          
        